Citation Nr: 9916767	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  96-27 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel








INTRODUCTION

The veteran had active service from February 1959 to 
January 1981.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a January 1996 determination of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
wherein the RO denied service connection for dysthymia and 
continued the 10 percent evaluation for hypertension.  The 
veteran perfected his appeal as to the issue of service 
connection for dysthymia in July 1996, which was subsequently 
granted by the RO in a January 1999 decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an increased 
evaluation for hypertension has been obtained.

2.  The veteran's service-connected hypertension is 
manifested by well-controlled symptoms in response to 
continuous medication and is not shown to be manifested by 
diastolic pressure predominantly 110 or more, or systolic 
pressure of 200 or more.


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997); 
62 Fed. Reg. 65,207, 65, 222 (1997) (codified at 38 C.F.R. 
§ 4.104) (effective Jan. 12, 1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

VA outpatient treatment records for the period between 
February 1994 and February 1995 show blood pressure values 
between 110-132, systolic, and between 78-88, diastolic.  In 
August 1994, the examiner noted that hypertension was under 
adequate control with medication.  The examiner noted that 
hypertension was under good control in a May 1995 report.

Outpatient treatment records from the Naval Hospital show 
that blood pressure was 130, systolic, and 92, diastolic, in 
November 1993.  A May 1995 report shows that blood pressure 
was 117/61.

The veteran reported that he took medication two times per 
day and had not developed complications from his hypertension 
in an April 1998 VA examination.  The examiner noted blood 
pressure values of 160/100 in the sitting position, 150/96 in 
the recumbent position, and 160/110 in the standing position.  
The diagnosis was moderate essential hypertension.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. 
§ 4.1.


In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Essential arterial hypertension manifested by diastolic 
pressure predominantly 110 or more with definite symptoms 
warrants a 20 percent evaluation.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).  Evidence of diastolic pressure 
predominantly 100 or more is necessary for the assignment of 
a minimum compensable rating of 10 percent.  The provisions 
also provide that when continuous medication is shown to be 
necessary to control hypertension with a history of diastolic 
blood pressure predominantly 100 or more, a minimum 
evaluation of 10 percent will be assigned.  Id. at note 2.

The Board notes that the criteria for hypertensive vascular 
disease were rewritten and a new regulation revised the 
schedule of ratings for the cardiovascular system. 62 Fed. 
Reg. 65,207 (1997) (codified at 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1998)) (effective Jan. 12, 1998).  Where a 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the "version most favorable to appellant" 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Under the revised criteria, a 20 percent evaluation is 
warranted for hypertensive vascular disease where diastolic 
pressure is predominantly 110 or more; or, systolic pressure 
is 200 or more.  62 Fed. Reg. 65,207, 65, 222 (1997).  



An evaluation of 10 percent is warranted where the diastolic 
pressure is predominantly 100 or more; or, systolic pressure 
is predominantly 160 or more; and, for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  Id.  

Note 1 provides that hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days and the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm or greater and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm or greater with diastolic blood pressure 
of less than 90 mm.  Id. 

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
a veteran need only demonstrate an approximate balance of the 
evidence to prevail, rather than a fair preponderance of the 
evidence).

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for hypertension 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107.



Initially, the Board notes that under either the revised or 
the old criteria, a 10 percent evaluation is warranted for an 
individual with a history of diastolic pressure predominantly 
of 100 or more who requires continuous medication for 
control.  Furthermore, under either criteria a 20 percent 
evaluation is warranted where diastolic pressure is 
predominantly 110 or more.  The revised criteria also 
indicate that a 20 percent evaluation is warranted where 
systolic pressure is predominantly 200 or more.  

Following a review of the VA outpatient treatment reports 
which show ongoing treatment for the veteran's hypertension 
and the April 1998 VA examination, the Board finds that an 
evaluation greater than 10 percent is not warranted.  The 
probative medical evidence shows treatment for high blood 
pressure; however, the medical evidence does not show that 
the elevated blood pressure values are predominantly 110 or 
more in terms of diastolic pressure, or that systolic 
pressure values are predominantly 200 or more.  

The clinical records clearly show that the veteran has been 
taking medication for his symptoms, and that the disorder is 
well-controlled by medication.  Accordingly, the probative 
medical evidence of record does not show that the veteran's 
service-connected hypertension meets the criteria for the 
next higher evaluation.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997); 62 Fed. Reg. 65,207, 
65, 222 (1997).

Based upon these findings and following a full review of the 
record, the Board finds that the evidence is not so evenly 
balanced as to require application of the benefit of the 
doubt in favor of the veteran.  Gilbert, 1 Vet. App. at 56 
(1990).  In reaching this decision, the Board has considered 
the complete history of the disability in question as well as 
the current clinical manifestations and the impact the 
disability may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. 
App. 589. (1991).


ORDER

Entitlement to an increased evaluation for hypertension is 
denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

